Case: 5:20-cv-00187-DCR-MAS Doc #: 36 Filed: 02/23/21 Page: 1 of 9 - Page ID#: 197




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Lexington)

   PAUL E. DOWNING,                                      )
                                                         )
              Plaintiff,                                 )      Civil Action No. 5: 20-187-DCR
                                                         )
   V.                                                    )
                                                         )
   JOSH PETRY, et al.,                                   )       MEMORANDUM OPINION
                                                         )           AND ORDER
              Defendants.                                )

                                       ***    ***        ***   ***

            This matter is pending for consideration of Defendant Brian Eaves’ motion to dismiss

 Plaintiff Paul Downing’s claims against him. [Record No. 28] Because Eaves’ challenges

 based on the applicable statutes of limitations cannot be resolved without reference to matters

 outside the pleadings, the portion of his motion seeking dismissal of the plaintiff’s claims under

 42 U.S.C. § 1983 and for state-law assault and battery will be denied, without prejudice.

 However, because Downing’s claims for negligent and intentional infliction of emotional

 distress do not constitute stand-alone causes of action under the facts alleged in this case, they

 will be dismissed. Accordingly, Eaves’ motion to dismiss will be denied, in part, and granted,

 in part.

                                                    I.

            Plaintiff Paul Downing filed the Complaint in this matter on May 5, 2020. Therein, he

 described events that allegedly occurred on May 7, 2019, at the Richmond, Kentucky home he

 shared with his mother. According to Downing, he was in the garage of the residence restoring

 an antique firearm. Unknown to Downing, someone had called police dispatch requesting “a


                                                -1-
Case: 5:20-cv-00187-DCR-MAS Doc #: 36 Filed: 02/23/21 Page: 2 of 9 - Page ID#: 198




 welfare check on a suicidal person” at Downing’s address.          Madison County Sheriff’s

 Department Deputies, including Josh Petry and Todd Chitwood, responded to Downing’s

 residence.   Officers “lined up along the front of [the] house” where they encountered

 Downing’s mother and instructed her to remain quiet. [Record No. 1, ¶ 14]

        Soon thereafter, Downing raised the garage door to let light into his workspace.

 Downing reports that, upon seeing law enforcement, he “froze,” holding the rifle pointed

 straight down at his side. According to Downing’s Complaint, Deputies Petry and Chitwood,

 among others, fired at him repeatedly, striking him in the left arm.

        Downing’s Complaint named Deputies Petry and Chitwood as defendants, as well as

 the Madison County Sheriff’s Office and Unnamed Law Enforcement Officers and Unnamed

 Supervisors of Individual Defendants. Each of the named defendants filed an Answer and, on

 August 19, 2020, the Court entered a Scheduling Order. [Record No. 8] Then, on December

 15, 2020, Downing filed a motion for leave to file an Amended Complaint. Through the

 proposed amendment, he sought to substitute Madison County Sheriff Deputy Brian Eaves for

 Deputy Todd Chitwood “because there was a mistake” concerning the identity of the person

 who fired the shot that struck Downing. [Record No. 20, p. 2]

        Downing was permitted to file the Amended Complaint, which alleges claims against

 Eaves under 42 U.S.C. § 1983, for assault and battery, intentional infliction of emotional

 distress, and negligent infliction of emotional distress. [Record No. 22] Defendant Eaves has

 now filed a motion to dismiss the Amended Complaint with respect to Downing’s claims

 against him. [Record No. 28]




                                              -2-
Case: 5:20-cv-00187-DCR-MAS Doc #: 36 Filed: 02/23/21 Page: 3 of 9 - Page ID#: 199




                                                II.

        Eaves contends that the claims asserted under § 1983 and for assault and battery should

 be dismissed because they are barred by the statute of limitations. These claims have a one-

 year statute of limitations that generally accrues at the time of the alleged arrest or use of

 excessive force. See Collard v. Ky. Bd. of Nursing, 896 F.2d 179, 182 (6th Cir. 1990); Everett

 v. Presley, 2014 WL 2878361, at *2 (W.D. Ky. June 24, 2014) (quoting Fox v. DeSoto, 489

 F.3d 227, 233 (6th Cir. 2007)). Here, Downing alleges that one or more defendants shot him

 on May 7, 2019. His original Complaint, filed May 5, 2020, clearly meets the one-year

 deadline for filing. However, his Amended Complaint naming Eaves was not filed until

 December 16, 2020. Eaves contends it should be dismissed as untimely. Downing says it is

 timely under the relation-back doctrine.

                                  A.     Standards of Review

        Rule 15(c) of the Federal Rules of Civil Procedure governs when an amended pleading

 relates back to the date of the original pleading. It provides that three requirements must be

 satisfied for relation-back to occur: “(1) the claims arose out of the same conduct, transaction,

 or occurrence set forth in the original pleading; (2) the [d]efendants to be added received such

 notice of the claim within [90] days of the filing of the original complaint that they would not

 be prejudiced in defending the suit; and (3) within [90] days of the filing of the original

 pleading, the added [d]efendants knew or should have known that the action would have been

 brought against them but for [p]laintiff’s mistake concerning the identity of the proper party.”

 Bradford v. Bracken Cnty., 767 F. Supp. 2d 740, 748 (E.D. Ky. 2011) (citing Black-Hosang v.

 Ohio Dep’t of Pub. Safety, 96 F. App’x 372, 374-75 (6th Cir. 2004)).



                                               -3-
Case: 5:20-cv-00187-DCR-MAS Doc #: 36 Filed: 02/23/21 Page: 4 of 9 - Page ID#: 200




        When considering a motion to dismiss under Rule 12(b)(6), the Court’s analysis is

 limited to the allegations in the complaint, with limited exceptions. See Rondigo, LLC v. Twp.

 of Richmond, 641 F.3d 673, 681 (6th Cir. 2011) (observing that the court may consider exhibits

 attached to complaint, public records, and items appearing in the record, so long as they are

 referred to in the complaint and are central to the plaintiff’s claims). “Because statute of

 limitations is an affirmative defense, the burden is on the defendant to show that the statute of

 limitations has run.” Id. (quoting Campbell v. Grand Trunk W. R.R. Co., 238 F.3d 772, 775

 (6th Cir. 2001)).

        Since the Court’s review is limited to the pleadings, a motion to dismiss under Rule

 12(b)(6) is typically an “‘inappropriate vehicle’ for dismissing a claim based upon a statute of

 limitations.” Lutz v. Chesapeake Appalachia, LLC, 717 F.3d 459, 464 (6th Cir. 2013).

 However, dismissal is warranted if “the allegations in the complaint affirmatively show that

 the claim is time-barred.” Id. (quoting Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir.

 2012)). If the defendant makes the requisite showing, the burden shifts back to the plaintiff to

 establish that an exception exists. Id.

        Consistent with these general rules, the proponent of relation-back has the burden of

 showing that the doctrine applies. Hiler v. Extendicare Health Network, Inc., 2013 WL

 756352, at *3 (E.D. Ky. Feb. 26, 2013) (citing Smith v. Galia Cty. Sheriff, 2011 WL 2970931,

 at *4 (S.D. Ohio July 20, 2011)). The issue of whether a pleading relates back may be

 addressed through disposition of a motion to dismiss if reference to matters outside the

 pleadings is not required. See Bradford v. Bracken Cnty., 767 F. Supp. 2d 740 (E.D. Ky. 2011).




                                               -4-
Case: 5:20-cv-00187-DCR-MAS Doc #: 36 Filed: 02/23/21 Page: 5 of 9 - Page ID#: 201




                                       B.     Discussion

        Downing’s Amended Complaint is substantially similar to his original Complaint

 except he purports to substitute Eaves for Defendant Chitwood because “there was a mistake

 concerning the proper party’s identity of who fired the shot that struck the Plaintiff.” [Record

 No. 29, p. 2] Eaves agrees that Downing has satisfied the first requirement for relation-back,

 as the claims alleged in the Amended Complaint arise out of the same conduct or occurrence

 as those alleged in the initial Complaint. However, the parties disagree with respect to the

 second and third prongs of the analysis.

        Downing must satisfy both remaining inquiries, which focus on what Eaves knew or

 should have known. First, the Court examines whether Eaves had notice of the lawsuit within

 90 days of filing of the original Complaint. Downing says regardless of whether Eaves had

 actual notice, constructive notice should be imputed to him based on his relationship with the

 other defendants, as well as the fact that the defendants share a common attorney. See Berndt

 v. State of Tennessee, 796 F.2d 879, 883-84 (6th Cir. 1986) (describing bases for imputing

 notice).

        In response, Eaves has submitted an affidavit stating that he retired from the Madison

 County Sheriff’s Department effective December 1, 2019. [Record No. 28-1] Accordingly,

 he contends, there is no basis for imputing knowledge of the lawsuit to him based on his

 association with the other defendants. Additionally, the Defendants’ attorney, D. Barry Stilz

 has tendered an affidavit stating that neither he nor anyone else at his firm had case-related

 communications with Eaves prior to December 15, 2020. [Record No. 28-2] While this

 information likely is relevant, the Court may not consider it without converting Eaves’ motion



                                              -5-
Case: 5:20-cv-00187-DCR-MAS Doc #: 36 Filed: 02/23/21 Page: 6 of 9 - Page ID#: 202




 to one for summary judgment under Rule 56. See Max Arnold & Sons, LLC v. W.L. Hailey &

 Co., Inc., 452 F.3d 494, 502-03 (6th Cir. 2006).

        The third factor examines whether Eaves knew or should have known that, but for a

 mistake, he would have been named as a defendant in Downing’s lawsuit. Downing has not

 provided any explanation for failing to name Eaves—he says he simply made a mistake. It is

 plausible that Downing was confused, initially, about which officer(s) shot him and therefore

 who to identify in the Complaint.       However, according to Downing’s response to the

 defendant’s motion to dismiss, he was charged with attempted murder of a police officer on

 May 7, 2019. Downing reports that Eaves drafted the charging document, which Downing has

 filed in this case and is publicly accessible through the Kentucky Court of Justice Courtnet 2.0

 system. [Record No. 31, p. 9] According to Downing, Eaves’ narrative “alleges that only

 Defendant Eaves and Defendant Petry fired at [Downing].” Id. Based on the availability of

 this report, it is unclear why Downing would not have been aware of Eaves’ identity on May

 7, 2019, or shortly thereafter.

        Regardless, following the United States Supreme Court’s decision in Krupski v. Costa

 Crociere S.p.A., 560 U.S. 538 (2010), it is unclear that Downing is required to provide any

 additional explanation regarding his mistake. Krupski defines “mistake” broadly and teaches

 that the relevant inquiry is “what the prospective defendant knew or should have known during

 the Rule 4(m) period, not what the plaintiff knew or should have known at the time of filing

 [the] original complaint.” Id. at 548 (emphasis in original). Downing contends that Eaves

 knew or should have known that, absent a mistake, he would have been named in the lawsuit.

 In other words, according to Downing, Eaves could not have reasonably believed that Downing



                                              -6-
Case: 5:20-cv-00187-DCR-MAS Doc #: 36 Filed: 02/23/21 Page: 7 of 9 - Page ID#: 203




 made a conscious decision not to sue Eaves (the individual who shot him) while choosing to

 sue Chitwood (an individual who was a mere bystander).

        The Court notes that both the original and Amended Complaints name “Unnamed Law

 Enforcement Officers” as defendants. Eaves suggests that Downing has strategically dropped

 Chitwood from the lawsuit and substituted Eaves as a previously “Unnamed Law Enforcement

 Officer.” Of course, this type of amendment does not relate back to the date of the original

 Complaint. See Motley v. BWP Transp., Inc., 2019 WL 5086071, at *4-5 (N.D. Ohio Oct. 10,

 2019) (discussing Smith v. City of Akron, 476 F. App’x 67, 69 (6th Cir. 2012)). Downing

 argues that this is a mischaracterization of his amendment and that he is actually substituting

 Eaves for Chitwood.

        At summary judgment, the plaintiff is required to point to specific facts showing that

 the amended complaint should relate back to the original complaint. See Keene v. Justice,

 2008 WL 1134418, at *3 (E.D. Ky. Nov. 21, 2008). Obviously, this is not a motion for

 summary judgment and the parties have not had an opportunity to develop facts sufficient to

 resolve these questions. Accordingly, the defendant’s motion to dismiss the § 1983 and assault

 and battery claims will be denied, without prejudice, and the parties will be permitted to engage

 in limited discovery regarding relation-back at which time the Court would consider a motion

 for summary judgment on this issue.

                                               III.

        A plaintiff cannot bring a claim for intentional infliction of emotional distress (“IIED”)

 when he has redress for emotional damages through a traditional cause of action unless the

 defendant’s conduct was “intended only to cause extreme emotional distress in the victim.”

 Horn v. City of Covington, 2015 WL 4042154, at *11 (E.D. Ky. July 1, 2015) (citing Childers
                                               -7-
Case: 5:20-cv-00187-DCR-MAS Doc #: 36 Filed: 02/23/21 Page: 8 of 9 - Page ID#: 204




 v. Geile, 367 S.W.3d 576, 582 (Ky. 2012)). In other words, “the intent to cause emotional

 distress must be the “gravamen of the tort.” Id.

        Damages for emotional distress are available under § 1983 and for assault and battery

 claims. See Pembaur v. City of Cincinnati, 882 F.2d 1101, 1104 (6th Cir. 1989); Rigazio v.

 Archdiocese of Louisville, 853 S.W.2d 295, 299 (Ky. Ct. App. 1993). Further, Downing has

 not alleged any facts to suggest that he knew Eaves, that he had any verbal interaction with

 Eaves, or that Eaves otherwise acted in a manner intended to cause extreme emotional distress.

 See Horn, 2015 WL 4042154 at *12 (“the acts alleged are purely violent in nature . . . and

 there are no facts that lead to a plausible inference that Jones was motivated by a desire to

 humiliate or embarrass Horn.”).

        The same reasoning applies to claims for negligent infliction of emotional distress

 (“NIED”), which also is largely a gap-filler cause of action. Id. (collecting cases). Downing

 does not allege any facts that are unique to the claims for IIED and/or NIED; instead, these

 claims arise out of the same set of facts as the § 1983 and assault and battery claims. And

 because damages for emotional harm are available under the traditional torts alleged,

 Downing’s claims for IIED and NIED fail as a matter of law.

                                               IV.

        Based on the foregoing, it is hereby

        ORDERED as follows:

        1.     Defendant Brian Eaves’ motion to dismiss [Record No. 28] is GRANTED, in

 part, and DENIED, in part.

        2.     The portion of Eaves’ motion seeking to dismiss the plaintiff’s claims under 42

 U.S.C. § 1983 and for state-law assault and battery is DENIED, without prejudice.
                                               -8-
Case: 5:20-cv-00187-DCR-MAS Doc #: 36 Filed: 02/23/21 Page: 9 of 9 - Page ID#: 205




        3.     Downing’s claims against Eaves for intentional infliction of emotional distress

 and negligent infliction of emotional distress are DISMISSED, with prejudice.

        4.     The parties shall have 60 days from the date of this Order to conduct discovery

 on the issue of whether the Amended Complaint naming Eaves as a defendant relates back to

 the original Complaint. At the close of that period, the Court would consider a motion for

 summary judgment supported by the relevant facts on this issue.

        Dated: February 23, 2021.




                                             -9-
